Citation Nr: 0313269	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss from February 2, 1999, to 
August 17, 2001, and to an evaluation higher than 30 percent 
thereafter, to include the issue of entitlement to an 
extraschedular evaluation.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that denied the veteran's claim for an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss.  

A hearing was held at the RO in July 2000 and before the 
undersigned Veterans Law Judge at the RO in Bay Pines, 
Florida, in January 2003 (the claims folder was transferred 
to the RO in Florida during the course of this appeal).  

In an October 2001 decision, the RO increased the evaluation 
assigned for the service-connected bilateral hearing loss to 
30 percent, effective on August 18, 2001.  As such, the issue 
is as characterized hereinabove.  

Finally, the Board notes that during the January 2003 
hearing, the veteran withdrew from appellate status a claim 
for an increased rating for service-connected tinnitus.  The 
Board finds that the transcript of this hearing meets the 
legal requirement for a withdrawal of that claim.  38 C.F.R. 
§ 20.204 (2002).   



REMAND

The veteran and his representative essentially contend that a 
compensable disability rating for service-connected bilateral 
hearing loss is warranted from February 2, 1999, and that an 
higher than 30 percent is warranted from August 18, 2001; 
and, that he is entitled to an extraschedular evaluation for 
his service-connected bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b) (2002).  

At the hearing held in January 2003, the veteran submitted 
evidence - specifically, a December 2002 letter from a VA 
doctor - which is pertinent to his claim insofar as he is 
seeking an extraschedular evaluation for his service-
connected bilateral hearing loss.  A few days after the 
hearing, the RO received additional evidence that might be 
pertinent to the claim.  

In this regard, the Board notes that any evidence not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board may be referred back for 
initial review by the agency of original jurisdiction, unless 
this procedural right is waived by the veteran or his 
representative.  

A review of the record does not reveal that the veteran 
waived RO consideration of this evidence.  As such, the Board 
is of the opinion that initial review by the agency of 
original jurisdiction would be appropriate.  38 C.F.R. 
§§ 19.9(a), 19.37 (2002); see also Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  

A review of the record also shows that the veteran has not 
been fully advised of the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal that essentially eliminate 
the well-grounded requirement and modify VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

The Board notes that the RO indeed considered the claim on 
appeal subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the May 2002 
Supplemental Statement of the Case (SSOC), which also 
provided the substance of the VCAA; and, that during the 
course of this appeal, relevant VA examinations were 
accomplished.  

The RO has not, however, issued a letter to the veteran or 
his representative explaining the VCAA, and specifically 
notifying either of the evidence, not previously submitted, 
necessary to substantiate the claim; and which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); see 
also 38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Finally, the Board notes that the letter received at the 
recent hearing at least suggests that the veteran is 
unemployed due to his bilateral hearing loss.  As such, 
consideration of a claim for a total rating for compensation 
purposes based on individual unemployability (see 38 C.F.R. 
§ 4.16) is appropriate.  See Roberson v. Principi, 251 F.3d 
1378 (2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

In any event, in view of the above, this matter is REMANDED 
to the RO for the following action:

1.  The RO should take appropriate steps 
to issue a letter providing the veteran 
with the notice required under 
38 U.S.C.A. § 5103 with respect to his 
claim for a compensable disability rating 
for service-connected bilateral hearing 
loss from February 2, 1999, to August 17, 
2001, and to an evaluation higher than 30 
percent thereafter, to include the issue 
of entitlement to an extraschedular 
evaluation.

2.  The RO should also undertake any 
other development it determines is 
required 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  

3.  The RO should also consider a claim 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If this claim is 
denied, the veteran and his 
representative should be furnished with 
appropriate appellate rights.  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should then readjudicate the issue on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a SSOC 
and provided an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



